                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

 MELISSA SCHAFER a/k/a MELISSA                      )
 BAGLEY, by PAUL L. NALLY, next                     )
 friend,                                            )
                                                    )
            Petitioner,                             )      No.: 1:18-CV-173-CLC-SKL
                                                    )
 v.                                                 )
                                                    )
 CHUCK SMITH, JAMES WOODRUFF,                       )
 and JIM HAMMOND,                                   )
                                                    )
            Respondents.                            )

                                      MEMORANDUM

        Before the Court is a filing by a non-attorney next friend on behalf of a prisoner which

purports to be a petition for writ of habeas corpus challenging the constitutionality of Petitioner’s

confinement in Meriwether County Jail in the State of Georgia and/or the acts and omissions that

caused this confinement.

      Under 28 U.S.C. § 2241(d), a petitioner may file a habeas corpus application in the district

where her judgment was entered or in the district where she is incarcerated. According to the

petition, Petitioner is presently confined in the Meriwether County Jail in the State of Georgia

and has appeared in the Troup County Superior Court, which is also in Georgia (Doc. 1 p. 1–2).

Thus, the proper venue for any such habeas corpus action challenging Petitioner’s confinement

is the Newnan Division of the United States District Court for the Northern District of Georgia.

See 28 U.S.C. §90(a)(4).1


        1
          While Petitioner asserts that this Court has jurisdiction over this action due to a substantial
part of the events or omissions occurring in Hamilton County, Tennessee, see 28 U.S.C. §§ 1391,
to the extent that she seeks habeas corpus relief, the governing statute is § 2241(d) which, as set
forth above, establishes that the proper venue for Petitioner’s habeas corpus action is the Newnan
       Since the Court is authorized to transfer a case such this to another District “in the interest

 of justice,” 28 U.S.C. § 1406(a), in view of the foregoing, the Court will ORDER that this action

 is transferred to the United States District Court for Northern District of Georgia, at Newnan,

 and removed from the docket of this Court.

       An Order Will Enter.



                                                       /s/___________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




Division of the United States District Court for the Northern District of Georgia. To the extent
that Petitioner seeks to assert other claims, including claims for violation of her constitutional
rights and/or negligence based upon events or omissions in Hamilton County that led to her
confinement, she must do so in a separate action. The Court declines to characterize Petitioner’s
pleading, however, and will allow the Northern Division of Georgia to do so.
                                                  2
